Case: 2:19-cv-00038-WOB-CJS Doc #: 19 Filed: 03/22/19 Page: 1 of 3 - Page ID#: 109



                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION


 Scott Yuhanick,

                 Plaintiffs,                                       Case No. 1:18cv243

          v.                                                       Judge Michael R. Barrett

 Hwareh.com, et al.,

                 Defendants.

                                         OPINION & ORDER

          This matter is before the Court upon Defendants Hwareh.com, Inc. and Joseph

 Peters’ Motion to Dismiss or Transfer for Improper Venue. (Doc. 7). Plaintiff Scott

 Yuhanick filed a Memorandum in Opposition (Doc. 16); and Defendants filed a Reply

 (Doc. 17).

    I.         BACKGROUND

          Plaintiff Scott Yuhanick is the former Vice President of Business Development of

 Hwareh.com d/b/a HealthWarehouse.com (“HEWA”). HEWA is an online pharmacy with

 corporate headquarters in Florence, Kentucky. (Doc.1, ¶ 2). Defendant Joseph Peters

 is president and CEO of HEWA. (Doc. 1, ¶ 3). Peters is a resident of Kentucky. (Id.)

 Plaintiff is a resident of Columbiana, Ohio (Doc. 1, ¶ 1), which is outside the district of this

 Court.

          Plaintiff alleges that between October 9, 2016 and November 2, 2017, Defendants

 failed to pay him overtime compensation in violation of the Fair Labor Standards Act.

 (Doc. 1, ¶¶ 60-68).           Plaintiff also brings claims for breach of contract and unjust

 enrichment, based on the 2014 Sales Commission Agreement between HEWA and
Case: 2:19-cv-00038-WOB-CJS Doc #: 19 Filed: 03/22/19 Page: 2 of 3 - Page ID#: 110



 Plaintiff. (Doc. 1, ¶¶ 69-74, 75-80).

          Defendants move to dismiss or transfer Plaintiff’s Complaint based upon improper

 venue pursuant to Federal Rule of Civil Procedure 12(b)(3), 28 U.S.C. § 1391 and 26

 U.S.C.§ 1406.

    II.       ANALYSIS

          Under Federal Rule of Civil Procedure 12(b)(3), a defendant may move to dismiss

 or transfer a lawsuit on the basis of “improper venue.” Fed. R. Civ. P. 12(b)(3). Where

 an action is brought in an impermissible forum, 28 U.S.C. § 1406(a) applies:

          The district court of a district in which is filed a case laying venue in the
          wrong division or district shall dismiss, or if it be in the interest of justice,
          transfer such case to any district or division in which it could have been
          brought.

 28 U.S.C. § 1406(a). Therefore, under 28 U.S.C. § 1406(a), “[r]ather than dismiss the

 action when the issue is raised, a district court may, in its discretion, transfer the action

 to a permissible forum.” Martin v. Stokes, 623 F.2d 469, 471 (6th Cir. 1980). A similar

 provision in 28 U.S.C. § 1631 permits transfer of a case when the court finds “a want of

 jurisdiction,” if the court also finds that transfer to the appropriate district “is in the interest

 of justice.” Stanifer v. Brannan, 564 F.3d 455, 456 (6th Cir. 2009). Transfer furthers the

 interest of justice where the relevant activities and contacts appear predominantly in the

 transferee court. See Flynn v. Greg Anthony Constr. Co., 95 F. App'x 726, 741 (6th Cir.

 2003).

          The parties do not dispute that venue is improper in the Southern District of Ohio

 and is proper in the Eastern District of Kentucky. 1 There is also no dispute that this action



          1
          Under 28 U.S.C. § 1391, venue is proper in:


                                                  2
Case: 2:19-cv-00038-WOB-CJS Doc #: 19 Filed: 03/22/19 Page: 3 of 3 - Page ID#: 111



 could have been brought in that district. In addition, Plaintiff does not object to the transfer

 of this matter to the Eastern District of Kentucky. (Doc. 16, PAGEID# 98).

           Pursuant to 28 U.S.C. § 1406(a) and in the interest of justice, the case is

 transferred to the U.S. District Court for the Eastern District of Kentucky.

    III.       CONCLUSION

           Based on the foregoing, it is hereby ORDERED that:

           1. Defendants Hwareh.com, Inc. and Joseph Peters’ Motion to Dismiss or
              Transfer for Improper Venue. (Doc. 7) is GRANTED in PART and DENIED in
              PART;

               a. The Motion it GRANTED to the extent that it seeks transfer of this action;

               b. The Motion is DENIED to the extent that it seeks dismissal of the Complaint;
                  and

           2. This matter is hereby transferred to the U.S. District Court for the Eastern
              District of Kentucky at Covington.

           IT IS SO ORDERED.

                                                                 /s/ Michael R. Barrett
                                                             JUDGE MICHAEL R. BARRETT




           (1) A judicial district in which any defendant resides, if all defendants are residents
               of the State in which the district is located;

           (2) A judicial district in which a substantial part of the events or omissions giving
               rise to the claim occurred, or a substantial part of property that is the subject of
               the action is situated; or

           (3) If there is no district in which an action may otherwise be brought as provided
               in this section, any judicial district in which any defendant is subject to the court's
               personal jurisdiction with respect to such action.

 28 U.S.C. § 1391(b).

                                                        3
